Holmes, J.,
dissenting. The day of the Mayors’ Courts, as part of our system of justice, should be behind us in Ohio. However, that is a legislative matter yet to be determined. In the interim period, it becomes this court’s duty, in the appropriate case presented, to pronounce the latitude of the jurisdiction of such courts.
It is my belief that the Supreme Court of the United States has spelled out the jurisdictional limits of the mayor’s court in Ward v. Monroeville (1972), 409 U. S. 57. In that case the Supreme Court held it unconstitutional for a mayor’s court to be the fact-finder in a disputed case where the mayor was both the chief executive and the administrative officer of the village responsible for the village’s financial condition. Additionally, in Monroeville, the court recognized that the Mayor’s Court contributed a “substantial” amount of revenue to the village.
In this case, the village of Covington has the same statutory form of government as did the village of Monroeville in Ward v. Monroeville. Thus, the question becomes whether the key factor in a challenge to a mayor’s court such as the present one is whether the village derives a “substantial” portion of its funds from the mayor’s court.
*666In my opinion, that is not the determining factor. I feel that this court previously recognized this in State, ex rel. Brockman, v. Proctor (1973), 35 Ohio St. 2d 79. In State, ex rel. Brockman, the court stated, in paragraph two of the syllabus:
“The trial of a defendant charged with a traffic offense by a mayor acting as judge, who is also chief executive and administrative officer of the municipality, and who as such officer is responsible for the financial condition of the municipality, violates due process of law. (Tumey v. Ohio [1927], 273 U. S. 510; and Ward v. Monroeville [1972], 409 U. S. 57, followed.)”
As can be seen from the quoted language, the court, in State, ex rel. Brockman, did not feel that the deriving of a substantial portion of revenue was the determining factor. Rather, it was the relationship between the mayor as judge and as chief executive and administrative officer of the municipality which was the key factor.
It is my determination that this court should follow the holding of State, ex rel. Brockman, and preclude a mayor of a village with the statutory form of government from trying contested cases. This solution to the problem will avoid endless challenges to trials held by mayors in which the key question will be whether a substantial portion of the village’s funds is derived from the mayor’s court.
It would appear that my position here is supported by the approach developed by this court in the adoption of the Traffic Rules. If this case were a traffic offense, Traf. R. 9(B) would preclude the mayor from having tried the case.' Rule 9(B) provides, in pertinent part, as follows:
“If a jury demand is not made pursuant to Criminal Rule 23, and the defendant waives his right to jury trial in writing, a mayor may try the case if (1) his compensation as a judge is not directly dependent upon criminal case convictions, or (2) he is not the chief executive and administrative officer of the municipality and as such responsible for the financial condition of the municipality.”
In order for the result here to be consistent with Rule 9(B), this court should affirm the judgment of the Court of Appeals.
Celebrezze, C. J., concurs in the foregoing dissenting opinion.